Citation Nr: 0104260	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cataract surgery of the right eye, to include 
posterior dislocation of the lens nucleus and retinal 
detachment and tear, claimed to be caused by hospitalization 
or medical or surgical treatment provided by the Department 
of Veterans Affairs in September 1997.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cataract surgery of the right eye.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The preponderance of the competent medical evidence shows 
that the proximate cause of the residuals of cataract surgery 
of the right eye, to include posterior dislocation of the 
lens nucleus and a retinal detachment and tear, was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of any such disability 
an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of cataract surgery of the 
right eye, to include posterior dislocation of the lens 
nucleus and a retinal detachment and tear, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current eye problems 
are due to surgery performed at the VA Medical Center in 
September 1997.  The appellant's claim for compensation is 
premised on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in April 1998, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, however, it is the 
decision of the Board that the preponderance of the evidence 
weighs against the claim for compensation under 38 U.S.C.A. 
§ 1151 for disability alleged to be caused by hospitalization 
or medical or surgical treatment provided by VA.

The evidence which has been presented includes VA medical 
treatment records dated in September 1997 which show that the 
veteran underwent cataract surgery on his right eye.  A 
document dated in September 1997 shows that prior to surgery 
the veteran was counseled regarding the risks of the surgery 
including bleeding, infection, retinal detachment, 
inflammation, loss of vision, loss of eye, and death.  The 
document was signed by the counseling physician, by the 
veteran and by a witness.  An operation report shows that on 
September 25, 1997, the veteran underwent a 
phacoemulsification with intraocular lens implant in the 
sulcus right eye with anterior vitrectomy right eye.  The 
report shows that during the surgery there was a complication 
due to a dropped nucleus of the right eye.  The nucleus could 
not be retrieved and fell into the posterior segment of the 
eye.  

An operative report dated October 1, 1997, from the Louisiana 
State University Medical Center Hospital shows that the 
veteran underwent additional surgery to treat the 
complication of dislocated lens material posteriorly due to 
his previous surgery.  An operative report dated October 6, 
1997, from the Louisiana State University Medical Center 
Hospital shows that the veteran had a one day history of 
retinal detachment with retinal tearing inferiorly.  This was 
repaired through laser surgery.

The Board obtained a medical opinion from a VA physician for 
use in evaluating the veteran's claim.  The opinion, which is 
dated in December 2000, contains the following comments:

This memo is in response to a request for 
a medical expert opinion regarding a 
disability claim submitted by the above 
referenced veteran.

The appellant underwent cataract surgery 
on the right side in September 1997.  The 
procedure was complicated by posterior 
dislocation of the lens nucleus and the 
veteran underwent a second procedure on 
10/1/97 to remove the retained lens 
fragments.  The fragments were removed in 
conjunction with a posterior vitrectomy 
and a retinal tear noted intra-
operatively was treated with endo laser.  
On 10/6/97 the veteran presented with a 
one-day history of "shadowing" of his 
vision in the same eye.  A subsequent 
exam revealed an inferior retinal 
detachment and the patient underwent 
detachment repair that same day.

Issue requiring resolution: Is it as 
likely as not that the retinal detachment 
could have been reasonably foreseen as a 
consequence of the cataract procedure 
performed in September 1997?

Retinal detachment is an uncommon, but 
well documented complication of cataract 
extraction and, as with the appellant, 
this complication is routinely addressed 
during the consent process.  A detachment 
is more likely following complicated 
extraction, especially if the posterior 
capsule is disrupted as would be the case 
with a dropped nucleus.  Retinal 
detachment may also complicate vitreous 
surgery due to tears caused by vitreo-
retinal traction or inadvertent injury to 
the retina by the instruments.  Although 
the veteran did experience a retinal tear 
during his second surgery, this was 
treated intra-operatively and intra-
operative examination of the peripheral 
retina failed to reveal any tears in the 
area subsequently implicated in the 
veteran's retinal detachment.

Review of the veteran's record reveals 
that his physicians were aware of the 
risk for retinal complications associated 
with cataract extraction as well as with 
the vitrectomy which was performed to 
remove the dropped nucleus.  Although 
these procedures can clearly be 
implicated in the patient's detachment, 
there is no evidence to suggest that the 
veteran's physicians did not show due 
diligence in identifying and managing 
risk factors associated with this 
complication.

Therefore, the retinal detachment could 
have been reasonably foreseen as a 
possible consequence of the cataract 
procedure, but the physicians involved 
could not have predicted with a high 
degree of certainty that it would in fact 
occur, and could not have predicted with 
any degree of certainty when the 
detachment would occur.  

The foregoing medical opinion weighs against the veteran's 
claim both with respect to whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, and whether 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable.

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
regarding the issue on appeal except the VA opinion which 
weighs against the claim.  Although the veteran has offered 
his own opinion that his complications associated with 
cataract surgery of the right eye were due to negligence and 
were not foreseeable, the United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (the Court held that a veteran does 
not meet his burden of presenting evidence where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions).  

In summary, the preponderance of the medical evidence shows 
that the proximate cause of the residuals of cataract surgery 
of the right eye, to include posterior dislocation of the 
lens nucleus and a retinal tear was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, nor was the 
proximate cause of any such disability an event which was not 
reasonably foreseeable.  Accordingly, the Board concludes 
that the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of cataract surgery of the 
right eye, to include posterior dislocation of the lens 
nucleus and a retinal detachment and tear, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for 
residuals of cataract surgery of the right eye, to include 
posterior dislocation of the lens nucleus and a retinal 
detachment and tear, claimed to be caused by hospitalization 
or medical or surgical treatment provided by VA in September 
1997, is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

